 Exhibit 10.1

 

AGREEMENT

 

This AGREEMENT (this “Agreement”) is made as of February 12, 2018 by and among
Innoviva, Inc., a corporation organized and existing under the laws of the State
of Delaware (the “Company”), and the entities listed on Schedule A hereto
(collectively, the “Sarissa Group”). In consideration of the covenants and
promises set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:

 

1.                                      Certain Definitions. Unless the context
otherwise requires, the following terms, for all purposes of this Agreement,
shall have the meanings specified in this Section 1:

 

“2018 Annual Meeting” means the Company’s 2018 annual meeting of stockholders
(or any special meeting held in lieu thereof).

 

“Affiliate” shall have the meaning set forth in Rule 12b-2 of the rules and
regulations promulgated under the Exchange Act; provided, however, that for
purposes of this Agreement, (a) the members of the Sarissa Group and their
Affiliates, on the one hand, and the Company and its Affiliates, on the other,
shall not be deemed to be “Affiliates” of one another and (b) any business
entity of which any Designee is a member of the board of directors (or similar
governing body) shall not be deemed to be an “Affiliate” of the Sarissa Group
solely due to such relationship.

 

“Beneficially Own,” “Beneficial Owner” or “Beneficial Ownership” shall have the
meaning (or the correlative meaning, as applicable) set forth in Rule 13d-3 of
the rules and regulations promulgated under the Exchange Act.

 

“Board” means the Board of Directors of the Company.

 

“Common Stock” shall mean shares of the Common Stock of the Company, $0.01 par
value.

 

“Designees” shall have the meaning set forth in Section 2.1 below.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“Replacement” shall have the meaning set forth in Section 2.2 below.

 

“SEC” means the Securities and Exchange Commission or any other federal agency
at the time administering the Exchange Act.

 

“Subsidiaries” shall mean each corporation, limited liability company,
partnership, association, joint venture or other business entity of which any
party or any of its Affiliates owns, directly or indirectly, more than 50% of
the stock or other equity interest entitled to vote on the election of the
members of the board of directors or similar governing body.

 

1

--------------------------------------------------------------------------------


 

“Voting Stock” shall mean shares of the Common Stock and any other securities of
the Company having the ordinary power to vote in the election of members of the
Board.

 

2.                                      Matters Pertaining to 2018 Annual
Meeting

 

2.1.                            The Company hereby agrees that (a) it shall
convene the 2018 Annual Meeting no later than May 1, 2018, and shall not
postpone or adjourn (once convened) the 2018 Annual Meeting without the prior
written consent of the Sarissa Group, (b) it shall concurrently with the
execution of this Agreement add each of Jules Haimovitz, Sarah Schlesinger, M.D.
and Mark DiPaolo to the Board with a term expiring at the 2018 Annual Meeting by
increasing the size of the Board by two seats and appointing each of Jules
Haimovitz, Sarah Schlesinger, M.D. and Mark DiPaolo to fill the existing and
resulting vacancies on the Board and (c) the persons to be nominated by the
Company for election as directors of the Company at the 2018 Annual Meeting
shall consist solely of Odysseas Kostas, George Bickerstaff, Jules Haimovitz,
Sarah Schlesinger, M.D. and Mark DiPaolo (the foregoing five persons, together
with any Replacement therefor pursuant to Section 2.2, the “Designees”).  The
Company shall use reasonable best efforts to cause the election of each
Designee, including listing each Designee in the proxy statement and proxy card
prepared, filed and delivered in connection with the 2018 Annual Meeting,
recommending that the Company’s stockholders vote in favor of the election of
each Designee, soliciting votes for each Designee’s election at the 2018 Annual
Meeting and otherwise supporting each Designee for election in a manner no less
rigorous and favorable than the manner in which the Company has historically
supported its nominees in elections of directors of the Company.  Prior to the
filing of the proxy statement in respect of the 2018 Annual Meeting with the SEC
or the dissemination thereof to stockholders of the Company, the Company shall
provide a draft thereof to the Sarissa Group and shall include therein any
reasonable comments of the Sarissa Group thereon.  The Sarissa Group further
agrees that until the date following the 2018 Annual Meeting it shall not, and
shall cause each of its Affiliates not to, seek, alone or in concert with
others, representation on, or nominate any candidate to, the Board, other than
the Designees.

 

2.2.                            If, from the date hereof until the completion of
the 2018 Annual Meeting, any Designee becomes unable to serve or informs the
Company that he or she does not wish to serve or ceases to serve (or indicates
to the Company his or her desire to cease to serve) as a director of the Company
for any reason, the Sarissa Group shall have the right to submit the name of a
replacement, which person will qualify as “independent” pursuant to the Nasdaq
and SEC listing standards (the “Replacement”), to the Board for its reasonable
approval and who, immediately following such approval, the Board shall appoint
such Replacement to the Board and nominate such Replacement for election as a
director of the Company at the 2018 Annual Meeting.  If the proposed Replacement
is not approved by the Board, the Sarissa Group shall have the right to submit
another proposed Replacement to the Board for its reasonable approval.  The
Sarissa Group shall have the right to continue submitting the name of a proposed
Replacement to the Board for its reasonable approval until the Board approves
such Replacement to serve as (or be nominated to serve as) a director, at which
time such person shall be immediately appointed as the Replacement.  The Board
agrees that upon being requested to approve a proposed Replacement, it shall
grant or withhold its reasonable approval promptly, subject to the Board
conducting its customary vetting and review processes for such person, which may
include, among other things, customary telephonic interviews, a customary

 

2

--------------------------------------------------------------------------------


 

background check (so long as such background check is completed within 48 hours
following the date such proposed Replacement is requested for approval) and
fully completed copy of the Company’s standard directors’ and officers’
questionnaire and other reasonable and customary director onboarding
documentation (including a resignation letter as part of the Company’s majority
voting policy and, if applicable, an authorization form to conduct a background
check).  For the avoidance of doubt, any such Replacement who becomes a director
or nominee for election as a director in replacement of a Designee shall be
deemed to be a Designee for all purposes under this Agreement.

 

2.3.                            Following the date hereof and until the
completion of the 2018 Annual Meeting, the Company shall not, without the prior
written consent of the Sarissa Group: (a) increase the size of (or support any
person who is seeking to increase the size of) the Board or fill any now
existing or hereafter arising vacancy of the members of the Board, or (b) amend
its certificate of incorporation or bylaws, each as in effect on the date hereof
and previously filed publicly with the SEC prior to the date hereof.

 

2.4.                            So long as the Company has not materially
breached this Agreement, the Sarissa Group shall, and shall cause its
Affiliates, to (a) cause in the case of all Voting Stock of the Company owned of
record, and (b) instruct the record owner, in the case of all Voting Stock of
the Company Beneficially Owned but not owned of record, directly or indirectly,
by it, as of the record date for the 2018 Annual Meeting that is entitled to
vote at the 2018 Annual Meeting or at any adjournments or postponements thereof,
in each case to the extent that the Sarissa Group has the right to vote, or
cause the vote, of such shares of Voting Stock, to be present for quorum
purposes, and to be voted in favor of the Designees at the 2018 Annual Meeting.

 

3.                                      Representations and Warranties and
Covenants

 

3.1.                            Each of the parties hereto represents and
warrants to the other parties that:

 

(a)                                 such party has all requisite corporate or
other authority and power necessary to execute and deliver this Agreement and to
consummate the transactions and perform its obligations contemplated hereby;

 

(b)                                 the execution and delivery of this Agreement
and the consummation of the transactions and performance of its obligations
contemplated hereby have been duly and validly authorized by all required
corporate or other action on the part of such party and no other proceedings on
the part of such party are necessary to authorize the execution and delivery of
this Agreement or to consummate the transactions and perform its obligations
contemplated hereby;

 

(c)                                  this Agreement has been duly and validly
executed and delivered by such party and constitutes the valid and binding
obligation of such party enforceable against such party in accordance with its
terms; and

 

(d)                                 this Agreement will not result in a
violation of any terms or provisions of any agreements to which such person is a
party or by which such party may otherwise be bound

 

3

--------------------------------------------------------------------------------


 

or of any law, rule, license, regulation, judgment, order or decree governing or
affecting such party.

 

3.2.                            Prior to the date of this Agreement, the Company
terminated the employment of Michael W. Aguiar pursuant to the terms of the
Separation Agreement, a copy of which was made available to the Sarissa Group
prior to the date hereof.  The Company shall enforce all of the terms and
provisions of, and comply with the terms and provisions of, such Separation
Agreement, and shall not amend, waive or modify any of the terms or provisions
thereof, or enter into any other agreement or understanding with respect to the
subject matter thereof, without the prior written consent of the Sarissa Group.

 

3.3.                            From and after the date of this Agreement, the
Designees shall be covered by the same indemnification and insurance provisions
and coverage as are applicable to the individuals that are currently directors
of the Company and be offered the right to enter into the same indemnification
agreements, if any, generally offered to other directors of the Company.

 

3.4.                            The Company represents, warrants, covenants and
agrees that, to the extent any contract, plan, agreement, indenture or
arrangement of the Company or any Subsidiary thereof (including indemnification
agreements, instruments governing indebtedness or provisions of the certificate
of incorporation or bylaws of the Company or any Subsidiary thereof) has
“continuing director” or similar concepts, the Board has resolved, at or prior
to the execution of this Agreement, that each Designee shall, to the extent
permitted by any such arrangements, be deemed a “continuing director” (or
similar term) for all purposes thereof and that each Designee shall be deemed to
have been endorsed and approved by a majority of the directors of the Company
(and that, to the extent applicable, such endorsement is not in connection with
an actual or threatened proxy contest relating to the election of directors of
the Company) before the date hereof.

 

3.5.                            The Company hereby agrees that it shall not, for
so long as any Designee is a member of the Board (a) adopt any policies
applicable to directors that are inconsistent with the provisions of this
Agreement and to the extent any such policies are inconsistent with the terms of
this Agreement, the terms of this Agreement shall govern or (b) amend the
provisions of the Company’s bylaws governing the timing of nominations of
persons for election to the Board and the proposal of business to be considered
by the Company’s stockholders.

 

3.6.                            Each of the Company and the Sarissa Group shall
separately enter into a release of liability agreement with each of Barbara
Duncan, Catherine J. Friedman, Patrick G. LePore, Paul A. Pepe, and William H.
Waltrip in the forms agreed to prior to the date hereof.

 

3.7.                            Promptly following the execution of this
Agreement, the Company shall announce the terms hereof solely by the filing with
the SEC of a Form 8-K approved in writing by the Sarissa Group and the Company
shall make no other public announcement of the terms hereof without the prior
written consent of the Sarissa Group; provided, however, the Company may make a
subsequent public disclosure of the contents of the aforementioned Form 8-K
without further approval of the Sarissa Group.

 

4

--------------------------------------------------------------------------------


 

4.                                      Miscellaneous.

 

4.1.                            Governing Law; Jurisdiction.  (a)  This
Agreement shall be governed by and construed and enforced in accordance with the
internal laws of the State of Delaware without giving effect to the principles
of conflicts of laws.

 

(b)                                 Any legal action or other legal proceeding
relating to this Agreement or the enforcement of any provision of this Agreement
may be brought or otherwise commenced in any state or federal court located in
the State of Delaware. Each party hereto agrees to the entry of an order to
enforce any resolution, settlement, order or award made pursuant to this
Section 4.1 by the state and federal courts located in the State of Delaware and
in connection therewith hereby waives, and agrees not to assert by way of
motion, as a defense, or otherwise, any claim that such resolution, settlement,
order or award is inconsistent with or violative of the laws or public policy of
the laws of the State of Delaware or any other jurisdiction.

 

(c)                                  EACH PARTY HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY CLAIM, ACTION, SUIT OR PROCEEDING DIRECTLY OR INDIRECTLY ARISING
OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT.  EACH PARTY (I) CERTIFIES
THAT NO REPRESENTATIVE OF THE OTHER PARTY HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF ANY CLAIM, ACTION,
SUIT OR PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER AND (II) ACKNOWLEDGES
THAT IT AND THE OTHER PARTY HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 4.1(c).

 

4.2.                            Successors and Assigns; No Third Party
Beneficiaries. This Agreement shall not be assigned or assignable by any of the
parties to this Agreement without the prior written consent of each of the
non-assigning parties.  This Agreement, however, shall inure to the benefit of,
and be binding upon, the successor and permitted assigns of the parties
hereto.   This Agreement is solely for the benefit of the parties named hereto,
and is not enforceable by any other persons.

 

4.3.                            Entire Agreement; Amendment. This Agreement
constitutes the full and entire understanding and agreement between the parties
with regard to the subject matter hereof. Any previous agreements among the
parties relative to the specific subject matter hereof are superseded by this
Agreement. Neither this Agreement nor any provision hereof may be amended,
changed, waived, discharged or terminated other than by a written instrument
signed by the party against who enforcement of any such amendment, change,
waiver, discharge or termination is sought.

 

4.4.                            Notices, etc. All notices and other
communications required or permitted hereunder shall be effective upon receipt
by email to all persons whose email addresses are set forth below, with a copy
also sent by express overnight delivery service, to the party to be notified, at
the respective addresses set forth below, or at such other address which may
hereinafter be designated in writing:

 

5

--------------------------------------------------------------------------------


 

                                                If to the Sarissa Group:

 

            Sarissa Capital Management LP

660 Steamboat Road, 3rd Floor

Greenwich, Connecticut 06830

Attention: Mark DiPaolo

Email: mdipaolo@sarissacap.com

 

If to the Company, to:

 

 Innoviva, Inc.

2000 Sierra Point Parkway
Suite 500
Brisbane, California 94005
Attention: Interim Principal Executive Officer
Email: eric.desparbes@inva.com

:

With a copy (which shall not constitute notice) to:

 

Gunderson Dettmer Stough Villeneuve Franklin & Hachigian, LLP

One Marina Park Drive, Suite 900

Boston, Massachusetts 02210

Attention: Jay K. Hachigian
Email: hach@gunder.com

 

4.5.                            Severability. If any provision of this Agreement
shall be judicially determined to be invalid, illegal or unenforceable, the
validity, legality and enforceability of the remaining provisions shall not in
any way be affected or impaired thereby.

 

4.6.                            Titles and Subtitles. The titles of the Articles
and Sections of this Agreement are for convenience of reference only and in no
way define, limit, extend, or describe the scope of this Agreement or the intent
of any of its provisions.

 

4.7.                            Counterparts. This Agreement may be executed in
any number of counterparts, each of which shall be an original, but all of which
together shall constitute one and the same agreement and shall become effective
when counterparts have been signed by each of the parties hereto and delivered
to the other party hereto (including by means of electronic delivery). For the
avoidance of doubt, no party hereto shall be bound by any contractual obligation
to the other party hereto until all counterparts to this Agreement have been
duly executed by each of the parties hereto and delivered to the other party
hereto (including by means of electronic delivery).

 

4.8.                            Delays or Omissions. It is agreed that no delay
or omission to exercise any right, power or remedy accruing to any party upon
any breach or default of any other party under this Agreement shall impair any
such right, power or remedy, nor shall it be construed to be a

 

6

--------------------------------------------------------------------------------


 

waiver of any such breach or default, or any acquiescence thereto, or of any
similar breach or default thereafter occurring; nor shall any waiver of any
single breach or default be deemed a waiver of any other breach or default
theretofore or thereafter occurring. It is further agreed that any waiver,
permit, consent or approval of any kind or character of any breach or default
under this Agreement, or any waiver of any provisions or conditions of this
Agreement must be in writing and shall be effective only to the extent
specifically set forth in writing, and that all remedies, either under this
Agreement, by law or otherwise, shall be cumulative and not alternative.

 

4.9.                            Consents. Any permission, consent, or approval
of any kind or character under this Agreement shall be in writing and shall be
effective only to the extent specifically set forth in such writing.

 

4.10.                     SPECIFIC PERFORMANCE. THE PARTIES HERETO AGREE THAT
IRREPARABLE DAMAGE WOULD OCCUR IN THE EVENT THAT ANY OF THE PROVISIONS OF THIS
AGREEMENT WERE NOT PERFORMED IN ACCORDANCE WITH ITS SPECIFIC INTENT OR WERE
OTHERWISE BREACHED. IT IS ACCORDINGLY AGREED THAT THE PARTIES SHALL BE ENTITLED
TO AN INJUNCTION OR INJUNCTIONS, WITHOUT BOND, TO PREVENT OR CURE BREACHES OF
THE PROVISIONS OF THIS AGREEMENT AND TO ENFORCE SPECIFICALLY THE TERMS AND
PROVISIONS HEREOF, THIS BEING IN ADDITION TO ANY OTHER REMEDY TO WHICH THEY
MAY BE ENTITLED BY LAW OR EQUITY, AND ANY PARTY SUED FOR BREACH OF THIS
AGREEMENT EXPRESSLY WAIVES ANY DEFENSE THAT A REMEDY IN DAMAGES WOULD BE
ADEQUATE.

 

4.11.                     Construction of Agreement. Each of the parties hereto
acknowledges that it has been represented by counsel of its choice throughout
all negotiations that have preceded the execution of this Agreement, and that it
has executed the same with the advice of said counsel. Each party and its
counsel cooperated and participated in the drafting and preparation of this
Agreement and the documents referred to herein, and any and all drafts relating
thereto exchanged among the parties shall be deemed the work product of all of
the parties and may not be construed against any party by reason of its drafting
or preparation. Accordingly, any rule of law or any legal decision that would
require interpretation of any ambiguities in this Agreement against any party
that drafted or prepared it is of no application and is hereby expressly waived
by each of the parties hereto, and any controversy over interpretations of this
Agreement shall be decided without regards to events of drafting or preparation.
The term “including” shall in all instances be deemed to mean “including without
limitation.”

 

4.12.                     Section References. Unless otherwise stated, any
reference contained herein to a Section or subsection refers to the provisions
of this Agreement.

 

4.13.                     Variations of Pronouns. All pronouns and all
variations thereof shall be deemed to refer to the masculine, feminine, or
neuter, singular or plural, as the context in which they are used may require.

 

7

--------------------------------------------------------------------------------


 

4.14.                     Expenses.  Immediately following the execution of this
Agreement, the Company shall reimburse the Sarissa Group for its reasonable
out-of-pocket fees and expenses (including legal expenses) as confirmed to the
Company by the Sarissa Group (provided that for the avoidance of doubt, the
Sarissa Group shall not be required to provide any receipts or other
documentation thereof), by wire transfer of immediately available funds to the
account indicated in writing by the Sarissa Group; provided that such
reimbursement shall not exceed $2,700,000 in the aggregate.

 

[Remainder of Page Intentionally Left Blank]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered by their proper and duly authorized officers as of the day and
year first written above.

 

 

INNOVIVA, INC.

 

 

 

 

By:

/s/ Eric d’Esparbes

 

 

Name:

Eric d’Esparbes

 

 

Title:

Interim Principal Executive Officer

 

9

--------------------------------------------------------------------------------


 

 

SARISSA CAPITAL MANAGEMENT LP

 

 

 

 

By:

/s/ Mark DiPaolo

 

 

Name:

Mark DiPaolo

 

 

Title:

General Counsel

 

 

 

SARISSA CAPITAL MANAGEMENT GP LLC

 

 

 

 

By:

/s/ Mark DiPaolo

 

 

Name:

Mark DiPaolo

 

 

Title:

Authorized Person

 

 

 

SARISSA CAPITAL OFFSHORE MASTER FUND LP

 

 

 

 

By:

/s/ Mark DiPaolo

 

 

Name:

Mark DiPaolo

 

 

Title:

Authorized Person

 

 

 

SARISSA CAPITAL OFFSHORE FUND GP LLC

 

 

 

 

By:

/s/ Mark DiPaolo

 

 

Name:

Mark DiPaolo

 

 

Title:

Authorized Person

 

 

 

SARISSA CAPITAL CATAPULT FUND GP LLC

 

 

 

 

By:

/s/ Mark DiPaolo

 

 

Name:

Mark DiPaolo

 

 

Title:

Authorized Person

 

10

--------------------------------------------------------------------------------


 

 

SARISSA CAPITAL DOMESTIC FUND LP

 

 

 

 

By:

/s/ Mark DiPaolo

 

 

Name: Mark DiPaolo

 

 

Title: Authorized Person

 

 

 

SARISSA CAPITAL FUND GP LLC

 

 

 

 

By:

/s/ Mark DiPaolo

 

 

Name:

Mark DiPaolo

 

 

Title:

Authorized Person

 

 

 

SARISSA CAPITAL FUND GP LP

 

 

 

 

By:

/s/ Mark DiPaolo

 

 

Name:

Mark DiPaolo

 

 

Title:

Authorized Person

 

11

--------------------------------------------------------------------------------


 

SCHEDULE A

 

SARISSA GROUP

 

Sarissa Capital Management LP

 

Sarissa Capital Management GP LLC

 

Sarissa Capital Offshore Master Fund LP

 

Sarissa Capital Offshore Fund GP LLC

 

Sarissa Capital Catapult Fund GP LLC

 

Sarissa Capital Domestic Fund LP

 

Sarissa Capital Fund GP LLC

 

Sarissa Capital Fund GP LP

 

12

--------------------------------------------------------------------------------